Citation Nr: 0929136	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for right knee 
condition.  

3.  Entitlement to service connection for back condition, 
secondary to a right knee condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision that, 
in pertinent part denied the Veteran's claim of entitlement 
to service connection for a right knee condition, entitlement 
to service connection for a back condition, and assigned a 30 
percent initial rating for PTSD.  The Veteran perfected a 
timely appeal with respect to all three issues.   

Because the Veteran has disagreed with an initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue of entitlement to an initial 
rating in excess of 30 percent for PTSD in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  Since service connection, the Veteran's PTSD has been 
productive of such symptomatology as nightmares and chronic 
sleeping problems, hypervigilance, moderate depression, anger 
and irritability, avoidant behavior, impaired short term and 
long term memory, exaggerated startle response, intrusive 
thoughts and past suicidal ideation; but has not been 
productive of such symptomatology as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impaired judgment; impaired 
abstract thinking; disturbances of motivation; and difficulty 
in establishing and maintaining effective work and social 
relationships.
2.  Competent medical evidence shows that the Veteran's pre-
existing right knee condition was aggravated by his military 
service.

3.  A back condition did not originate in service and it is 
not related to any incident of service.

4.  The Veteran's current claimed back condition is not 
directly related to his service-connected right knee 
condition.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126(a), 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for establishing entitlement to service 
connection for a right knee condition have been met.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 301, 3.303, 3.306 (2008).

3.  The criteria for establishing entitlement to service 
connection for a back condition, secondary to right knee 
condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.301, 3.303, 3.304, 3.306 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

A June 2005 pre-rating notice letter described the evidence 
necessary to substantiate a claim for service connection, and 
met all of the requirements noted above; including informing 
the Veteran that it was ultimately his responsibility to see 
to it that any records pertinent to his claim are received by 
VA.

While the Veteran was not provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection is granted), or the type of evidence that 
impacts these types of determinations, on these facts, the 
RO's omission in this regard is not shown to prejudice the 
Veteran.  Because the Board's decision herein denies the 
Veteran's claim for service connection for a back condition, 
secondary to a right knee condition, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.

This notification would also apply to the "downstream" issue 
of entitlement to a higher initial rating.  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. 
App. at 491.  The Board is also aware of the considerations 
of the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present case, the Veteran was notified in the appealed 
December 2005 rating decision that he had been assigned a 
disability evaluation as of June 15, 2005, the date he filed 
his claim for compensation.  An explanation for these 
determinations was provided in that decision, with 
appropriate references to VA examination findings.  
Additionally, the rating criteria and relevant diagnostic 
codes were provided to the Veteran and his representative in 
a May 2006 Statement of the Case (SOC).  As the Veteran has 
demonstrated actual knowledge of the criteria to establish a 
higher rating for PTSD, the Board finds that any lack of VCAA 
notice with regard to the criteria to establish a higher 
disability rating was harmless error.  

Also, as the Board concludes below that the preponderance is 
against the Veteran's claim for an increased rating, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  Therefore, despite any inadequate notice 
provided to the Veteran on this element, the Board finds no 
prejudice to the Veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

With respect to the claim for entitlement to service 
connection for a right knee condition, in light of the 
Board's favorable decision on the Veteran's service-
connection claim, the Board finds that all notification and 
development action needed to fairly adjudicate that appeal 
has been accomplished.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided herein on appeal. Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, post-service 
treatment records, private treatment records, and reports of 
VA examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran, his wife, brother, and brother in-law.  Thus, 
the Board finds that all necessary notification and 
development action on these claims have been accomplished.  

II.  Pertinent Law and Regulations

A.  Increased Rating Claim

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria for General Rating Formula.  See 38 C.F.R. 
§ 4.130.  

Under the formula, a 30 percent rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described below reveals GAF scores of 55-60.  A 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  The Board notes that a GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job), while a GAF score 
of 31 to 40 indicates major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

B.  Service Connection Claims

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  If a chronic condition listed under 
38 C.F.R. § 3.309 is manifested to a degree of 10 percent 
within one year after separation from service, the such a 
condition may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In other words, service 
connection may be established by a continuity of 
symptomatology [note: not necessarily continuity of 
treatment] between a current disorder and service.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 
3.303.  Lay evidence of symptomatology is pertinent to a 
claim for service connection, if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 27 (1993).  
A lay person is competent to testify in regard to the onset 
and continuity of symptomatology.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the pre-
existing disability was not aggravated during service.  
Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there was an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease; 
however, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008).  See also VAOPGCPREC 3-2003.

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b)); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  Analysis

A.  PTSD Increased Rating Claim

At a November 2005 VA examination the Veteran reported living 
in a home that he has owned for about 20 years.  He reported 
living with his wife of 27 years and his daughter and her 
fiancé.  The Veteran reported working full time.  He stated 
that he has had the current job for three of four years and 
prior to that he worked at another company for 22 years.  The 
Veteran reported that he was able to function fairly well at 
his previous job because his boss was very understanding and 
interested in hiring Vietnam Veterans.  He stated that he was 
also often able to work on his own.  Prior to that, the 
Veteran reported having a difficulty maintaining employment.  
The Veteran reported that he has been able to get along with 
his co-workers; including immigrant workers and that he has 
not had difficulty working around Vietnamese immigrants.  
However, he stated that he has experienced panic attacks 
associated with low tolerance for job-related stress.  The 
Veteran reported that when he is not working he spends most 
of his time at home talking to his wife.  He stated that he 
spends time working in his yard and that he and his wife go 
out to a favorite restaurant once a week.  

The Veteran reported that he gets along with his wife, though 
the stress from his job has affected their relationship.  He 
stated that they have to "accommodate each other" over many 
years of marriage.  The Veteran reported that when he was 
first discharged from the military he abused drugs and 
alcohol and although he stopped using drugs, he continued to 
drink after he was married.  He stated that he does not think 
that his wife and daughter trust him because of his temper 
and they tend to be very wary of antagonizing him.  The 
Veteran explained that he did not realize this before, but 
has become aware of it since he has been in treatment.  

The Veteran indicated that when he first returned from 
Vietnam he had a lot of nightmares about his experiences, but 
then did not have them again for many years.  About two years 
ago he started having the nightmares again and now they 
usually occur about once a week.  Other times he wakes up 
with the same feeling of fear with his heart racing, but does 
not remember the content of the nightmares.  Whenever he has 
these nightmares or wakes up with the feeling of his heart 
racing, he will go and take a walk.  The Veteran stated that 
he gets so tense during these nightmares that his legs cramp.  
He reported that in the nightmares he is usually running and 
something is after him and it reminds him of the feeling of 
running when the mortars were coming in and he was trying to 
dive into a bunker.  The Veteran reported that the sound of a 
helicopter causes him to tense up.  

The Veteran was asked why he believes his symptoms have 
returned in the past two years after being minimal for many 
years.  He stated that he has seen a lot of parallels between 
Iraq and Vietnam and believes that he may have been triggered 
by all the news about the Iraq war.  He also reported that 
about a year and a half ago he re-contacted a friend who was 
in Vietnam with him and that this caused him to start 
thinking a lot about his Vietnam experiences again.  

The Veteran reported not liking to watch war movies and 
stated that he does not like to go to the VA or be exposed to 
other military cues.  He stated that he does watch the local 
news and reads the paper everyday, even though the news about 
the war in Iraq can be distressing to him.  The Veteran has 
had difficulty remembering some of the aspects of his 
traumatic event.  He stated that he uses yard work as a way 
to isolate himself from others and will spend a lot of time 
out there on the weekends.  The Veteran reported that neither 
he nor his wife has any close friends and that if they do 
want to socialize with other couples, they have no one to 
call.  

The Veteran stated that he typically has gotten only two or 
three good hours of sleep at night, particularly in the last 
two years.  With medication he can get six to seven hours of 
sleep.  He has experienced significant irritability and anger 
and sometimes has trouble controlling his temper.  He 
generally is not triggered by loud noises, but will have an 
exaggerated startle if any kind of noise is completely 
unexpected.  He has had thoughts of his suicide and of his 
death and often finds himself asking "is it all worth it?" 
However, he has never made a suicide attempt.  The Veteran 
reported that about four or five years ago he started having 
panic attacks on a regular basis which occurred at work and 
seemed to be related to his work stress.  The stated that 
this is why his primary care doctor had originally prescribed 
meclazine.  He stated that he has not been having panic 
attacks in his current job.  

Upon mental status examination, the Veteran presented as 
casually dressed, adequately groomed and appeared his 
chronological age.  He was on time for the appointment and 
provided his own transportation.  In the interview he made 
eye contact and was generally appropriate and cooperative.  
He presented with a mildly depressed affect which is 
consistent with his described mood.  The rate, volume, and 
articulation of his speech were normal.  His thought process 
was logical and the content was appropriate to the 
examination.  He was fully oriented.  There was no evidence 
of delusional processes and he denied any audio or visual 
hallucination.  The Veteran does experience suicidal 
ideation, but indicated no current intent or plan.  He 
reported that in the 1970's, when he was using drugs and 
drinking a lot more, he would get into fights.  He stated 
that he has not been in a fight since that time but has had 
thoughts of being violent and has grabbed people in anger.  

The examiner opined that current stressors were moderate and 
included a very stressful work environment, detachment from 
family members with some social isolation.  The Veteran was 
assigned a GAF score of 55-60.  The examiner explained that 
the GAF score of 55-60 was intended to reflect the fact that 
the Veteran is able to work full-time and does have some 
meaningful relationships with family members, but is 
generally socially isolated and has difficulty getting along 
with others due to his temper.  He has been having difficulty 
tolerating stress at work and indicated that in the past he 
has had panic attacks associated with work-related stress, 
but was not currently having them.  The Veteran sometimes 
experiences a depressed mood and has suicidal ideation.  He 
associates this with feeling mentally and physically drained 
after work.  

During the March 2007 VA examination the Veteran reported 
that he worked 55 hours a week as a manager.  He stated that 
he was being seen in individual and group psychotherapy.  The 
Veteran complained of nightmares, anxiety, being withdrawn 
and road rage.  

Upon mental status examination, the Veteran was cooperative 
and pleasant and appeared to be reliable in his self-report.  
He was neatly dressed and groomed.  The Veteran was not 
withdrawn or agitated; however, he was clearly anxious.  He 
had no problems with either motor retardation or motor 
abnormalities.  The Veteran denied any visual, auditory, or 
tactile hallucinations and was oriented times four.  
There was no evidence of altered level of consciousness.  The 
Veteran had impaired short term and long term memory.  He was 
unable to recall five digits forward but was able to recall 
four digits forward but not backwards.  The Veteran was 
unable to recall the Presidents of the United States in 
reverse order beyond current President Bush.  His 
concentration was unimpaired and he had no difficulty with 
serial 7's and his abstract thinking was intact.  The Veteran 
denied any obsessive thinking or compulsive behaviors.  He 
described his mood as "not happy" and his affect was one of 
mild anxiety.  The Veteran denied any homicidal or suicidal 
ideation or any past suicide attempts.  He stated that he 
does have a history of assaultive behavior both with and 
without alcohol involvement.  

The Veteran reported feelings of inadequacy, worthlessness, 
and hopelessness, "sometimes."  He reported that his sleep 
varies between two to three hours of sleep a night to seven 
hours a night with medication.  The Veteran stated that his 
energy varies from good to some days having none.  He 
reported enjoying working in the yard and around the house.  
The Veteran stated that he gets irritable but denied 
tearfulness.  He reported that there are times when he 
suddenly has feelings of helplessness along with a fear of 
losing control, sweating, and dizziness, a sense of dread, 
trembling, and chest pains.  The Veteran stated that these 
incidents are triggered when feels helpless or when he is 
alone.  These incidents last anywhere from five minutes to an 
hour.  

In terms of the Veteran's daily living he reported going to 
work, coming home and eating dinner with his wife and helping 
around the house.  The Veteran stated that he is able to 
drive, but experiences road rage when he gets cut off.  He 
shops and cooks and enjoys working in the yard or around the 
house.  The Veteran reported having close relationships with 
many of his family members.  He has been married to the same 
woman for over 27 years.  He stated that his relationship 
with his daughter is strained.  The Veteran reported having 
no close friends nor belonging to any clubs or groups.  He 
denied knowing any of his neighbors and stated that he had 
trouble with figures of authority.  The Veteran stated that 
he persistently reexperiences the traumatic events in the 
form of intrusive distressing recollections, approximately 
one a month.  He reported having distressing dreams.  The 
Veteran stated that often times he can go for three of four 
months without having a distressing dream but last month he 
experienced four or five.  He reported having one flashback 
per month.  The Veteran reported avoiding thoughts or 
feelings that are associated with his trauma but denied 
avoiding any particular activities or situations.  He stated 
that he has some inability to recall specific aspects of his 
trauma.  The Veteran reported persistent symptoms of 
increased arousal with take the form of difficulty with 
sleep, irritability, and an exaggerated startle response.  
The Veteran was assigned a GAF score of 57.  

VA treatment records dated from March 2006 to January 2007 
revealed that the Veteran was attending group therapy 
sessions for his PTSD.  The records revealed symptoms 
consistent with the findings in the examinations.  

The Board has considered the evidence of record in light of 
the criteria noted above and finds that the criteria for a 
disability rating in excess of 30 percent is not warranted.  

In this regard, the Veteran has reported regular and full 
time employment.  Though the Veteran reported a period of 
time in the 70's in which he had trouble maintaining 
employment, for the past thirty years, the Veteran has 
maintained stable employment.  The Veteran reported a 22 year 
employment period at his previous position.  

Additionally, the record reflects that the Veteran is capable 
of routine behavior (evidenced by his ability to maintain 
regular full time employment), and provide self care.  The 
Veteran's PTSD is also characterized by sleep impairment.  At 
his 2007 VA examination the Veteran noted that he was only 
able to sleep two to three hours a night without medication.  
The Veteran has also experienced a depressed mood, 
irritability, and road range.  However, there has been no 
documentation of impairment of thought processes or 
communication.  

The record reflects that the Veteran has been assigned GAF 
scores ranging from 55-60.  These scores fall within the 
moderate range.  Evidence of record shows that the Veteran 
has been married for over 27 to the same woman and has a 
relationship with his daughter, he is able to work, and has 
good judgment and thinking skills.  Because GAF scores must 
be considered in light of the actual symptoms of the Veteran, 
the Board finds that the GAF scores reflect the evidence of 
record, showing that the Veteran has moderate difficulty in 
social and occupational situations.  

The Board finds that the overall medical evidence reflects a 
level of impairment most consistent with the criteria for the 
current 30 percent rating under Diagnostic Code 9411.  The 
medical record suggests that the Veteran's PTSD has caused 
social impairment such that the Veteran's PTSD has been 
primarily characterized by social isolation.  The Veteran 
acknowledges that he works full time and reported no period 
of missing work.  In order to warrant an evaluation in excess 
of 30 percent under Diagnostic Code 9411, the evidence must 
show that the Veteran's PTSD is characterized by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  This type of symptomatology is not shown in 
the Veteran's case.  Although some impairment in memory was 
noted on examination, both the VA examiners indicated that 
the Veteran's thought processes, abstract thinking, and 
communication were normal.

Based upon these findings, and following a full review of the 
record, the Board determines that the preponderance of the 
evidence is against a finding that the Veteran's disability 
should be rated in excess of 30 percent.  Since grant of 
service connection, the Veteran's PTSD has been no more than 
30 percent disabling, therefore the requirements for a rating 
of 50, 70, or a 100 percent have not been met.  As the Board 
finds that the record presents no basis for an assignment of 
more than a 30 percent rating for PTSD, there is no basis for 
staged ratings of the disability pursuant to Fenderson and 
Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 
509-10.  

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  The 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that his PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than the 30 percent rating.  See 38 
C.F.R. § 3.321(b)(1).  There is no indication that his PTSD 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for the period 
in question.  

Moreover, the Veteran's condition is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Veteran reported no previous psychiatric 
hospitalizations or emergency room visits for his PTSD.  In 
the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

B.  Service Connection Claims

The Veteran contends that the demands of military training 
and his military service increased and worsened his pain, 
buckling, and subsequent swelling of his right knee.  

At the Veteran's March 1969 pre-induction examination, the 
Veteran indicated that he suffered from swollen or painful 
joints as well as a "trick" or locked knee.  The Veteran's 
condition was evaluated in May 1969.  The doctor found that 
the Veteran had a history of basketball injury and recurrent 
effusions.  Upon physical examination, the Veteran's knee had 
full range of motion, no effusions, and negative McMurray's 
sign and did not grind.  X-rays were taken and were within 
normal limits.  The doctor noted that the Veteran's knee was 
noisy but ultimately determined that the Veteran was 
acceptable for service.  

Numerous private treatment records dated from 1986 to 2007 
show that the Veteran had a history of presumed torn anterior 
cruciate ligament (ACL) tear at age 14 which led to a medial 
meniscectomy in the 1980's.  Records also showed that the 
Veteran had undergone a tibial osteotomy, formal athrotomy 
and a total right knee replacement for degenerative arthritis 
with varus deformity of the right knee.  

Treatment records from the Brockton VAMC showed that the 
Veteran reported history of an injury to his right knee in 
service.  

In a private treatment record dated in September 2007 the 
Veteran's private treatment provider stated that within a 
reasonable degree of medical certainty, it was his opinion 
that the Veteran's knee condition and current continuing 
difficulty with his right knee is a direct result of the 
aggravation of his pre-existing knee condition when he 
entered basic training and the subsequent duration of his 
service in the military.  

The evidence of record clearly and unmistakably demonstrates 
that that the Veteran had a right knee condition which 
existed prior to service.  Additionally, evidence of 
worsening of the pre-existing condition has been presented.  
Thus, objective evidence shows that the Veteran's right knee 
condition has been permanently worsened as a result of 
service.  Because none of the medical evidence contains a 
specific finding of natural progress of such a pre-existing 
condition, as required to show a lack of in-service 
aggravation, 38 U.S.C.A. § 1153, the Board finds that the 
evidentiary record fails to reach the level needed so as to 
rebut the presumption of soundness.  38 U.S.C.A. § 1111.

For that reason, the Board determines that the evidence of 
record establishes that the Veteran's pre-existing right knee 
condition was aggravated by his active service.  Accordingly, 
the Veteran is entitled to service connection for a right 
knee condition.

The Veteran asserts that a result of his right knee 
condition, he has developed a back condition.  However, the 
claims file is void of any evidence which shows treatment of 
or a diagnosis for a back condition.  

Having carefully reviewed the record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a back condition. The Board 
acknowledges that while the Veteran contends he has a current 
back disability there is no medical evidence of a back 
condition in service or a nexus between his active service 
and the current disability.  Moreover, there is no evidence 
which links his claimed back condition to a service-connected 
condition. 

Moreover, the Veteran has not submitted competent medical 
evidence of a relationship between his claimed back condition 
and his active service or competent medical evidence of a 
relationship between his claimed back condition and a 
service-connected disability.  Thus, the preponderance of the 
evidence does not support the claim for service connection 
for a back condition.  

The Board acknowledges the Veteran's statements, that his 
claimed back condition is related to his right knee 
condition.  Although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Under these circumstances, the Board finds that the claim for 
service connection must be denied.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).








ORDER

An initial rating in excess of 30 percent for PTSD is denied.  

Entitlement to service connection for a right knee condition 
is granted.  

Entitlement to service connection for a back condition, 
secondary to a right knee condition is denied.  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


